NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
         parties in the case and its use in other cases is limited. R.1:36-3.



                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-1312-15T1


GEORGETTE MORCOS,

        Plaintiff-Respondent,

v.

GEORGE MORCOS,

        Defendant-Appellant.


              Submitted May 10, 2017 – Decided May 31, 2017

              Before Judges Carroll and Gooden Brown.

              On appeal from the Superior Court of New
              Jersey, Chancery Division, Family Part, Bergen
              County, Docket No. FM-02-936-08.

              Kenneth C. Marano, attorney for appellant.

              Traina & Traina, attorneys for              respondent
              (Jack A. Traina, on the brief).

PER CURIAM

        In this post-judgment matrimonial matter, defendant George

Morcos appeals from the August 17, 2015 Family Part order that,

among other things, denied his motion to reduce his alimony

obligation       to    plaintiff     Georgette      Morcos,     authorized         the
recalculation of his child support obligation, and enforced his

obligations to provide health and life insurance and pay the

children's medical and college expenses.              Defendant also appeals

from the court's November 2, 2015 order denying reconsideration.

After     carefully    reviewing     the    record    and    applicable     legal

principles, we affirm.

      We recount the procedural history of this matter in some

detail to lend context to the arguments raised by defendant on

appeal.     The parties were married in November 1990 and have two

children.    Plaintiff filed a complaint for divorce on October 10,

2007.     After a four-day trial, the trial judge issued a judgment

of divorce (JOD) and a lengthy written opinion on January 13,

2009.    The judge made extensive factual findings in support of his

decision to award plaintiff $2200 per month in child support and

$5000 per month in permanent alimony.                 The JOD recited that

defendant    also     agreed   to:   maintain   health      insurance    for   the

children until their emancipation; pay 100% of the children's

college    costs    and   unreimbursed      medical   expenses;    and    provide

$500,000 in life insurance for the benefit of plaintiff and the

children.

      In determining support, the trial judge found plaintiff's

testimony credible.       In contrast, defendant "was not candid as to

his     financial     condition.      []    Defendant       purposely    withheld

                                        2                                 A-1312-15T1
financial     discovery    from   []    [p]laintiff,      the    [c]ourt,     and

[Stephen] Chait, [CPA]," who performed an estimate of value for

defendant's business, GM Financial Services, Inc. (GMF).                    After

analyzing defendant's earnings and expenses, the judge estimated

that defendant's gross annual income was approximately $206,000,

and the marital lifestyle was $14,170.05 per month.                 The judge

noted "[t]he tax returns do not support the marital lifestyle as

certified to by [] [d]efendant."            With respect to plaintiff, the

judge found that, although she held a college degree in computer

sciences, her employment opportunities were limited because she

had not worked in a computer related field for many years while

serving as primary caretaker of the children, and because she had

been injured in an automobile accident that hampered her ability

to stand for extended periods.          The judge concluded plaintiff had

the ability to earn between $16,000 per year based on her current

part-time     employment   and    $22,000      if   she   secured    full-time

employment.

     On   April   9,   2010,   the     trial   judge   granted    defendant     a

provisional reduction in alimony and child support.                 The judge

found that defendant had sold GMF to a former client, and entered

into an employment agreement with GMF pursuant to which he was to

be paid an annual base salary of $60,000 for a three-year period.

The judge further found that "[d]efendant did not act in bad faith

                                        3                              A-1312-15T1
in selling GMF given the substantial arrearage in alimony, child

support, and [] equitable distribution owed to [] [p]laintiff at

the time of the sale."

     Defendant      thereafter      filed     a     motion     to      convert    the

provisional   reduction     in   support      to     a    permanent      reduction.

Following a period of discovery, the trial judge conducted a

plenary   hearing    on   January    4,     2012.        The   judge    found    that

"[d]efendant's present income is limited to $60,000 per year and

that [] [d]efendant's income reduction from historical past is

non-temporary."     The trial judge entered a memorializing order on

January 23, 2012, and an amended order on February 2, 2012,

reducing defendant's alimony payments to $2000 per month and his

child support payments to $276 per week.

     Following the trial judge's retirement, on June 1, 2015,

defendant filed the motion currently on appeal.                        In pertinent

part, defendant sought to eliminate his child support obligation

and further reduce his alimony obligation.                In his motion papers,

defendant maintained that his gross annual income was $55,000 in

2012 and 2013, and $45,000 in 2014, and that he had no benefits

or retirement plan.        He also stated his belief that: (1) both

children had now graduated from college; and (2) plaintiff was

still employed by the same bank at a salary not less than $35,000

with full benefits including a retirement plan.                  Appended to the

                                       4                                    A-1312-15T1
motion papers were defendant's 2012, 2013, and 2014 income tax

returns, all dated the previous day, May 31, 2015.       Defendant

subsequently submitted an updated case information statement (CIS)

representing his annual salary was $45,000 - $48,000, and current

pay stubs indicating that during 2015 he had earned $29,692.35

through June 28, 2015.

     Plaintiff opposed the motion, questioning the accuracy of

defendant's financial submissions.   She also filed a cross-motion

to enforce various provisions of the JOD.   Specifically, plaintiff

sought to compel defendant to: provide health insurance coverage

for the younger child; reimburse plaintiff for medical expenses

she paid for the children; provide proof of life insurance coverage

in the amount of $500,000; and pay for college expenses incurred

or to be incurred for the children.    In her response, plaintiff

certified that the older child had graduated from college, but the

younger child was still in his junior year.      Plaintiff further

attested that she had been temporarily disabled and unable to work

for seven months between 2013 and 2014, and was currently unable

to work more than part-time hours due to chronic neck and back

pain.

     On August 17, 2015, a different Family Part judge issued an

order that, in pertinent part: (1) terminated child support for

the parties' older child based on his emancipation; (2) directed

                                 5                          A-1312-15T1
plaintiff to submit an updated CIS for the purpose of recalculating

defendant's child support obligation for the parties' younger

child;   (3)    denied   defendant's   request   to   reduce   his   alimony

obligation; and (4) granted the reliefs requested in plaintiff's

cross-motion.     In his accompanying statement of reasons, the judge

wrote:

           [T]he [c]ourt does not find that [] defendant
           has made a prima facie showing of change[d]
           circumstances warranting a reduction of his
           alimony obligation since he does not allege
           in his moving papers that [] plaintiff's
           financial situation is different from that
           when the current alimony obligation was
           modified by the [c]ourt in 2012. The [c]ourt
           also notes that [d]efendant's child support
           obligation will now be reduced due to [the
           older child's] emancipation.      Furthermore,
           defendant's pay stubs provided with his moving
           papers show that he is earning $60,000[] per
           year, which the [c]ourt notes is the amount
           that was utilized when calculating defendant's
           [current] alimony obligation.

In granting plaintiff's cross-motion, the judge noted she was

entitled   to    enforce   defendant's     obligations   pursuant    to   the

relevant provisions of the JOD.

     Defendant filed a timely motion for reconsideration, which

plaintiff opposed.       Following oral argument, the judge entered an

order on November 2, 2015, denying the motion. In an oral opinion,




                                       6                             A-1312-15T1
the judge concluded defendant's motion "failed to meet the D'Atria1

standard for reconsideration."      The judge further explained:

                 The   [c]ourt   also   notes   that   in
            defendant's own financial submissions which
            the [c]ourt noted in this argument from June
            2015 contained discrepancies.    Most notably
            the $5000 discrepancy in his pay stubs which
            if calculated to the end of the year would
            lead to an approximate salary of $60,000.

                  . . . .

                 The [c]ourt believes that [d]efendant's
            income is on pace to be approximately $60,000
            this year, which is what the [c]ourt used when
            it set the alimony obligation back in 2012.

                 So for that reason the [c]ourt is going
            to    deny    []defendant's    motion    for
            reconsideration with respect to the alimony
            obligation.

                 Likewise, the [c]ourt also [] agrees with
            [] plaintiff that there is no basis or reason
            to vacate the obligation to maintain the life
            insurance at $500,000.

                 Again, the [c]ourt finds that the
            hardship argued by [] defendant is frankly
            self[-]imposed by not getting life insurance
            earlier.   I don't think [] plaintiff should
            be penalized for [] defendant's failure to do
            so.

       The judge did, however, grant defendant some measure of

relief.    The November 2, 2015 order required plaintiff to produce

her    medical   insurance   information,   and   allowed   defendant    to



1
    D'Atria v. D'Atria, 242 N.J. Super. 392, 401 (Ch. Div. 1990).

                                    7                             A-1312-15T1
reimburse plaintiff for the younger son's share of the insurance

premium if he was covered under plaintiff's insurance plan.            The

judge also clarified the prior August 17, 2015 order, indicating

it was his intention to permit defendant to negotiate a student

loan payment plan with the loan providers rather than to make full

payment of the outstanding student loan balances within ninety

days.

     Defendant now appeals the August 17, 2015 and November 2,

2015 orders.      He argues that he showed the requisite change in

circumstances under Lepis v. Lepis, 83 N.J. 139 (1980), to warrant

modification of his various financial obligations.        Specifically,

he contends that the motion judge erred in relying on his pay

stubs rather than his tax returns in calculating his new child

support obligation and in concluding that his current income had

not changed since the last modification in 2012.           In addition,

defendant asserts that the judge erred in failing to find that

plaintiff was not working up to her income capacity, that his

changed circumstances warranted denial of plaintiff's cross-motion

to enforce his obligations under the JOD, and in failing to conduct

a plenary hearing on the various issues.

     Having reviewed the record, we conclude that defendant's

arguments   are    without   sufficient   merit   to   warrant   extended



                                   8                              A-1312-15T1
discussion in a written opinion.         R. 2:11-3(e)(1)(E).       We add only

the following comments.

     Our analysis is guided by well-settled principles.                   Alimony

and child support "may be revised and altered by the court from

time to time as circumstances may require."              N.J.S.A. 2A:34-23.

To   warrant    such   a   modification,       a     showing      of     "changed

circumstances" is required.       Lepis, supra, 83 N.J. at 146; see

also Weishaus v. Weishaus, 180 N.J. 131, 140-41 (2004).

     Temporary    or   anticipated       circumstances      do    not     warrant

modification.    Lepis, supra, 83 N.J. at 151.              Moreover, "[t]he

party seeking modification has the burden of showing such 'changed

circumstances'   as    would   warrant     relief    from   the    support       or

maintenance provisions involved."         Id. at 157 (citations omitted).

     To determine whether there is a prima facie showing of changed

circumstances, a judge must consider the terms of the order at

issue and compare the facts as they were when that order was

entered with the facts as they are at the time of the motion.

Faucett v. Vasquez, 411 N.J. Super. 108, 129 (App. Div. 2009),

certif. denied, 203 N.J. 435 (2010).         Notably, the court does not

determine   whether    there   has   been     a     substantial        change    in

circumstances from the initial JOD; rather, the court looks at

whether a change has occurred since the most recent modification.

Donnelly v. Donnelly, 405 N.J. Super. 117, 127-28 (App. Div. 2009)

                                     9                                    A-1312-15T1
(court's focus in determining change of circumstances must "be on

the length of time that had elapsed since the last milepost in

[the] post-judgment proceedings").

       Once a prima facie case has been established and financial

disclosures have been evaluated, "the court must decide whether

to hold a hearing."        Lepis, supra, 83 N.J. at 159.           A trial judge

has the discretion to decide the motion exclusively on the papers.

Faucett, supra, 411 N.J. Super. at 128; Shaw v. Shaw, 138 N.J.

Super. 436, 440 (App. Div. 1976). "It is only where the affidavits

show that there is a genuine issue as to a material fact, and that

the trial judge determines that a plenary hearing would be helpful

in   deciding    such   factual   issues,    that    a    plenary    hearing      is

required."      Shaw, supra, 138 N.J. Super. at 440.

       Our scope of review of the trial court's decision is limited.

Cesare v. Cesare, 154 N.J. 394, 411 (1998).               "Whether an alimony

obligation should be modified based upon a claim of changed

circumstances      rests     within   a     Family       Part    judge's     sound

discretion."     Larbig v. Larbig, 384 N.J. Super. 17, 21 (App. Div.

2006); see also Storey v. Storey, 373 N.J. Super. 464, 470 (App.

Div.    2004).      Each    individual      motion   for        modification      is

particularized to the facts of that case, and "'the appellate

court must give due recognition to the wide discretion which our

law rightly affords to the trial judges who deal with these

                                      10                                   A-1312-15T1
matters.'"     Larbig,   supra,    384   N.J.   Super.   at   21   (quoting

Martindell v. Martindell, 21 N.J. 341, 355 (1956)).           We ordinarily

accord great deference to the discretionary decisions of Family

Part judges.    Donnelly, supra, 405 N.J. Super. at 127.           We will

not disturb the trial court's decision on support obligations

unless we

            conclude that the trial court clearly abused
            its discretion, failed to consider all of the
            controlling   legal   principles,    or   must
            otherwise be well satisfied that the findings
            were mistaken or that the determination could
            not reasonably have been reached on sufficient
            credible evidence present in the record after
            considering the proofs as a whole.

            [Heinl v. Heinl, 287 N.J. Super. 337, 345
            (App. Div. 1996).]

     Here, the motion judge's finding that defendant failed to

demonstrate the requisite change in circumstances is supported by

substantial credible evidence in the record.         Given the history,

and the discrepancies in defendant's financial submissions, it was

within the judge's discretion to rely upon defendant's most recent

pay stubs rather than his tax returns to determine his present

earnings.    Those pay stubs revealed that defendant was on track

to earn approximately $60,000 in 2015, which was the precise amount

the trial judge attributed to him in 2012 and formed the basis for

the existing support order.       Accordingly, the judge did not abuse

his discretion in utilizing that $60,000 figure when recalculating

                                    11                              A-1312-15T1
defendant's   child   support   obligation,    in    declining    to    reduce

defendant's   alimony   obligation,    and    in    enforcing    defendant's

remaining financial obligations in accordance with the agreed-upon

terms of the JOD.

     Affirmed.




                                  12                                   A-1312-15T1